                Case 1:20-cv-01803-CLM Document 19 Filed 05/04/21 Page 1 of 2               FILED
                                                                                   2021 May-04 PM 02:26
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                EASTERN DIVISION

KATRINA CARTER                             )
                                           )
            Plaintiff,                     )
                                           )
v.                                         )   Civil Action No.: 1:20-CV-01803-CLM
                                           )
CROWN ASSET                                )
MANAGEMENT, LLC;                           )
                                           )
            Defendants.                    )

                 DEFENDANT CROWN ASSET MANAGEMENT, LCC’S
                      MOTION FOR SUMMARY JUDGMENT

            COMES NOW, Defendant Crown Asset Management, LLC (hereinafter

“Crown Asset” or the “Defendant”) and respectfully moves this Honorable Court

pursuant to Rule 56 of the Federal Rules of Civil Procedure to enter summary

judgment in its favor against Plaintiff, Katrina Carter, as to Count I of the Complaint

[Document 1, filed November 13, 2020]. This is not a motion for partial summary

judgment because Count I is the only claim left in the Complaint. [See Document 7,

Defendant’s Motion to Dismiss Counts Two, Three and Four, filed December 12,

2020; Document 10, Plaintiff’s Response conceding to the dismissal, filed January

20, 2021, and Document 15, Order filed February 17, 2021]. Accordingly, granting

this Motion will dispose of the entire case.




{W0684325.1 }
                Case 1:20-cv-01803-CLM Document 19 Filed 05/04/21 Page 2 of 2




            WHEREFORE, PREMISES CONSIDERED, Crown Asset respectfully

requests this Honorable Court:

            1) to enter summary judgment in its favor as to Count I of the Complaint;

            2) to dismiss this case with prejudice as no claims remain



                                     Respectfully submitted,

                                     /s/ Neal D. Moore, III
                                     Neal D. Moore, III
                                     Attorney for Defendant


OF COUNSEL:
MOORE, YOUNG, FOSTER, & HAZELTON, LLP
1122 Edenton Street
Birmingham, Alabama 35242
Phone: (205) 879-8722
Fax: (205) 879-8831
NMoore@my-defense.com


                               CERTIFICATE OF SERVICE

      This is to certify that on this the 4th day of May, 2021, a copy of the above and
foregoing has been served upon counsel for all parties to this proceeding via Alafile:

John C. Hubbard
PO Box 953
Birmingham, AL 35201
jch@jchubbardlaw.com


                                                  /s/ Neal D. Moore, III
                                                  OF COUNSEL



{W0684325.1 }
